        2:16-cr-20067-CSB-EIL # 133         Page 1 of 2                                        E-FILED
                                                                   Thursday, 02 April, 2020 10:02:04 AM
                                                                          Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
                             Plaintiff,                   )
                                                          )
                      vs                                  )      Case No. 16-CR-20067
                                                          )
DEON EVANS,                                               )
                                                          )
                             Defendant.                   )

     DEFENDANT’S MOTION REQUESTING APPOINTMENT OF NEW CJA
     ATTORNEY AND MOTION TO EXTEND PSR OBJECTION DEADLINE
      NOW COMES the Defendant, DEON EVANS, by and through his attorney,
STEVEN N. SARM of ERWIN, MARTINKUS & COLE, LTD., and hereby requests this
Honorable Court to grant the Defendant’s Motion requesting the appointment of a new
CJA attorney, and in support thereof, states as follows:

   1. On March 27, 2020, the Defendant requested additional time to talk to defense

        counsel regarding the Defendant’s decision to request new court appointed
        counsel.
   2. On April 1, 2020, defense counsel met with the Defendant and addressed the

        Defendant’s questions and concerns.
   3.   It is the Defendant’s decision to request the appointment of a new court appointed
        attorney.
   4. Further, the Defendant requests that his objection deadline for his PSR be extended

        beyond April 6, 2020.
   5. The Defendant needs additional time to discuss the PSR with his new counsel and

        feels that it is unlikely this can be completed by April 6, 2020.
       WHEREFORE, the Defendant, Deon Evans, respectfully requests this Court to
grant his Motion for the appointment of a new CJA attorney and his Motion to extend
the PSR objection deadline.
       2:16-cr-20067-CSB-EIL # 133         Page 2 of 2



                                                  Respectfully Submitted,
                                                  Deon Evans
                                                  By: /s/ Steven N. Sarm
                                                  Steven N. Sarm, his attorney




                              CERTIFICATE OF SERVICE

        I hereby certify that on April 2, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic
filing receipt. Parties may access this filing through the Court’s system.

                                                  /s/ Steven N. Sarm
                                                  Steven N. Sarm




Steven N. Sarm, ARDC #6300761
steve.sarm@erwinlaw.com
Erwin, Martinkus & Cole, Ltd.
411 W. University Ave
Champaign, Illinois 61820
(217) 351.4040
sns-asst@erwinlaw.com
